Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered May 10, 2005, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant executed a written waiver of his right to appeal and responded on the record to the Supreme Court’s further advisement as to the nature and scope of the waiver with an acknowledgment that he was knowingly and voluntarily *1020waiving his right to appeal. The defendant’s waiver of the right to appeal was valid and effective (see People v Lopez, 6 NY3d 248 [2006]). Accordingly, his claim that his sentence was excessive cannot be reviewed on this appeal.
The defendant’s remaining contention is not preserved for appellate review (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310 [2004]). Schmidt, J.P., Goldstein, Angiolillo and McCarthy, JJ., concur..